Citation Nr: 1033701	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether the appellant is entitled to nonservice-connected 
improved death pension benefits based upon her countable income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to October 
1954.  The Veteran died in January 1998; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Sioux Falls, 
South Dakota.  The issue before the Board today was remanded in 
September 2009 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant requested a personal hearing before a member of the 
RO.  She was, however, unable to attend a hearing.  Instead, an 
informal telephone conference was conducted in May 2008; a report 
of that conference is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's annual countable income exceeds the established 
maximum rate of pension payable for a surviving spouse with no 
dependents throughout this appeal.  






CONCLUSION OF LAW

Entitlement to nonservice-connected death pension benefits is not 
authorized based on the appellant's countable annual income.  
38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist a Claimant
and General Due Process Considerations

Initially, the Board notes that the Veterans Claims Assistance 
Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), is not applicable to the instant appeal.  
The VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants; however, it does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  As 
discussed in more detail below, the essential facts in this case 
are not in dispute and the outcome of this appeal rests on the 
interpretation and application of the relevant law.  As such, the 
VCAA does not apply.  Id.

The Board adds, however, that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  In this regard, the appellant was sent letters 
in April 2007 and December 2009 which discuss what information 
and evidence is needed to establish entitlement to a nonservice-
connected death pension.  Additionally, the February 2008 and 
June 2008 (supplemental) statements of the case provided to the 
appellant contain a summary of the applicable laws and 
regulations as well as a discussion of these laws and regulations 
as they apply to the specific facts of her claim.  Finally, the 
appellant was provided ample opportunity to submit any evidence 
and/or argument in support of her appeal.  Unfortunately, the 
appellant's health did not permit her to travel to the RO for any 
type of hearing.  Nevertheless, the RO arranged an informal 
teleconference which included the appellant, her accredited 
representative, and a Decision Review Officer (DRO).  A report of 
this conference is associated with the claims file.  

Substantial Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in September 2009 for 
the purpose of obtaining updated income and expense information.  
The appellant had submitted statements in October 2008 indicating 
that she had "incurred many expenses to date and will have many 
more."  Additionally, the appellant indicated that she had had 
large financial losses, and that the VA should "send whatever 
forms are needed."  

In December 2009, the RO sent the appellant new forms, including 
the "Income-Net Worth and Employment Statement," the 
"Eligibility Verification Report," and the "Medical Expense 
Report."  The appellant returned these forms uncompleted in 
January 2010; she indicated that her wheelchair-bound status 
prevented her from completing them.  Thereafter, in March 2010, a 
VA employee contacted the appellant and was able to gather income 
and expense information over the telephone.  Under these 
circumstances, the Board finds that there was substantial 
compliance with its remand directives and that there is no 
prejudice in proceeding with a determination at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the 
claimant, as a matter of law, the right to compliance with the 
remand order).




Analysis

Applicable VA law and regulations provide that a surviving spouse 
of a veteran who met the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273 (2009).  Historically, the Veteran passed away in 
January 1998; he served on active duty from January 1951 to 
October 1954.  In April 2007, the RO received the appellant's 
application for nonservice-connected improved death pension.  
Initially, the RO concluded that the appellant was not entitled 
to death pension benefits because her net worth was deemed 
sufficient to meet her living expenses at the time.  See 
38 U.S.C.A. § 1543 (West 2002); 38 C.F.R. § 3.274 (2009).  This 
decision was later revised, effective March 17, 2008; however, 
the RO found that entitlement to death pension benefits was still 
not warranted because her countable income at such time exceeded 
the maximum rate of pension.  

The Board acknowledges the RO's decision regarding the 
appellant's net worth being a bar to benefits, but notes that it 
will not address this issue in the instant decision.  A review of 
the evidence reveals that the appellant's countable income has 
exceeded the maximum rate of pension set by VA throughout this 
entire appeal.  Thus, the issue of whether her net worth is 
sufficient to meet her living expenses is moot and need not be 
discussed.  See 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273 (2009).  

For the purpose of determining initial entitlement, the monthly 
rate of pension payable to a beneficiary shall be computed by 
reducing the maximum annual pension rate (MAPR) by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by twelve.  38 C.F.R. 
§ 3.273(a).  In the present case, the effective date of 
entitlement, if benefits were to be awarded, would be April 2, 
2007, the date of receipt of appellant's claim for death 
benefits.  See 38 C.F.R. § 3.400(c)(3)(ii) (2009).  Thus, the 
initial annualization period will be calculated from April 2007 
through March 2008.  In calculating countable income, payments 
from any kind of source shall be counted as income during the 
twelve-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271 (2009).  Additionally, 
certain payments and expenses may be excluded or deducted when 
computing countable income for VA compensation and pension 
purposes.  See 38 C.F.R. §§ 3.271(a), 3.272 (2009).  

The appellant has submitted information throughout this appeal 
regarding her income and expenses for the years 2007, 2008, and 
2009, as well as her anticipated income and expenses for 2010.  
Where the evidence of record presents differing information 
regarding income and/or expenses, the Board has used the evidence 
most favorable to the appellant's claim.  The Board notes that, 
with the exception of the income sources for 2007 which were 
provided in her initial application for benefits, the majority of 
the information used in calculating entitlement was provided by 
the appellant to a VA employee over the phone in March 2010.  
Such information appears to be the most complete and the most 
favorable to the appellant's claim.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  

The appellant reported only two countable sources of income for 
the twelve-month annualization period dated April 2007 through 
March 2008.  See 38 C.F.R. §§ 3.271(a), 3.272.  The first income 
source, payments from the Social Security Administration (SSA), 
was verified by the RO as totaling $14,118 (calculated using a 
monthly benefit of $1,176.50).  In addition to payments from SSA, 
the appellant indicated that she was in receipt of monthly income 
from a mutual fund in the amount of $735.58 (or $8,827 per year).  
Using this information, the appellant's calculated income for the 
initial twelve-month annualization period before eligible 
deductions equals $22,945.  

The appellant's recurring income clearly exceeds the MAPR for a 
surviving spouse with no dependents ($7,329).  It also exceeds 
the MAPR for a surviving spouse who is housebound ($8,957) and 
surviving spouse who is in need of regular aid and attendance 
($11,715).  However, the Board's inquiry does not end here.  As 
noted above, certain payments and expenses may be excluded or 
deducted when computing countable income for VA compensation and 
pension purposes, including unreimbursed medical expenses, if 
such amounts exceed five percent of the MAPR.  38 U.S.C.A. § 
1503(a)(8); 38 C.F.R. § 3.272(g).  In March 2010, the appellant 
provided a complete accounting of all unreimbursed medical 
expenses paid between April 2007 and March 2008, including monies 
paid for Medicare premiums, supplemental insurance, medication, 
physical therapy, chiropractor appointment, and other medical 
needs (supplies, dental, eyes).  The sum of these expenses totals 
$7,223; this clearly exceeds five percent of all three MAPRs 
mentioned above.  

The Board acknowledges that the appellant provided information 
regarding additional medical expenses incurred, including nursing 
home and home health care expenses paid in 2005 and hospital 
expenses paid in 2006.  The appellant also submitted receipts 
showing funeral expenses paid in 1998 in the amount of $6,976.  
These additional expenses may not be utilized in calculating 
entitlement, however, because they were not paid during the 
twelve-month annualization period, or, in the case of the funeral 
expenses, during calendar year 2007 or 2008.  See 38 C.F.R. 
§ 3.272(g) and (h).  

Based on the above evidence, the appellant's countable income for 
the initial twelve-month annualization period (April 2007 through 
March 2008) was $15,722.  (The Board calculated this amount by 
subtracting the amount paid by the appellant for unreimbursed 
medical expenses ($7,223) from her income ($22,945).)  Thus, even 
with the exclusion of applicable expenses, the appellant's annual 
countable income still exceeds the maximum allowable MAPR for an 
award of an improved death pension for a surviving spouse with no 
dependents.  

As previously mentioned, the appellant submitted a statement in 
October 2008 indicating that her medical expenses were increasing 
as a result of her declining health.  Thereafter, the RO examined 
entitlement based on additional twelve-month annualization 
periods, namely, April 2008 through March 2009 and April 2009 
through March 2010.  Based on the information provided by the 
appellant in March 2010 and the information obtained from the 
SSA, the RO concluded that entitlement was still not warranted 
based on the appellant's countable income.  

A review of the evidence provided by the appellant in March 2010 
reveals that she reported continued income from SSA payments and 
her mutual fund.  With respect to the latter income source, her 
payments had decreased to $500 per month.  The appellant also 
provided information regarding previously unreported income 
sources, including dividends and interest income.  Using the 
information provided by the appellant, her income for the twelve-
month annualization period effective April 1, 2008, was 
calculated to be $26,455.  The appellant also provided 
information regarding her unreimbursed medical expenses for this 
period; the RO calculated the sum of these expenses to be $5,621.  

The Board notes that the RO's calculation does not include $2,499 
in annual home health care expenses reported by the appellant.  
As discussed immediately below, the Board finds that these 
expenses should be included in calculating unreimbursed medical 
expenses.  As such, her total unreimbursed medical expenses for 
this second twelve-month annualization period are $8,120.  In 
determining that these expenses should not be included, the RO 
cited the appellant's inability to provide documentation 
verifying the source and amount of the $2,499.  There is nothing 
in VA law or regulations, however, that requires documentation of 
home health care expenses prior to including them in the total 
unreimbursed medical expenses.  And in the instant appeal, the 
appellant has submitted information from her physician that she 
has residual paraplegia with chronic pain following the removal 
of a spinal cord lesion, and that she must use the aid of a 
walker to ambulate.  Given her condition, it is not unreasonable 
to expect that she requires assistance bathing twice a week, as 
reported in March 2010.  

Unfortunately, even if the Board considers the $2,499 in home 
health care expenses, the appellant's countable income still 
exceeds the MAPR for the applicable annualization period.  In 
this regard, her countable income effective April 1, 2008, is 
$18,335 ($26,455 minus $8,120), and the maximum MAPR is $11,985 
(applies to a surviving spouse without dependents who is in need 
of regular aid and attendance).  Notably, even if the Board does 
not include the interest and dividend sources of income reported 
by the appellant (which represent an additional $3,504 in 
income), and only considers her SSA payments, reported wages, and 
mutual fund payments, her countable income still exceeds the 
maximum MAPR allowable for a surviving spouse without dependents 
($22,951 minus $8,120 equals $14,831).  

The appellant's countable income for the twelve-month 
annualization period effective April 1, 2009, also exceeds the 
maximum limits set by the law.  Effective April 1, 2009, the 
appellant reported annual wages in the amount of $5,529, annual 
interest income in the amount of $1,375, annual dividends in the 
amount of $356, and monthly mutual fund payments in the amount of 
$500.  Information received from the SSA showed that she was in 
receipt of monthly benefits in the amount of $1272.  Combining 
these sources of income, the appellant's total income for the 
third twelve-month annualization period of this appeal is 
$28,528.  As previously noted, the appellant provided information 
regarding her unreimbursed medical expenses for this period; the 
RO calculated the sum of these expenses to be $7,431.  There is 
no indication that the appellant discontinued home health care 
during this period; thus, $2,499 should be added to this figure 
for unreimbursed medical expenses totaling $9,930.  

Based on the above information, the appellant's countable income 
for the twelve-month annualization period beginning April 1, 
2009, is $18,598 ($28,528 minus $9,930).  This countable income 
exceeds the MAPR for this period of the appeal, which is $7,933 
for a surviving spouse without dependents.  It also exceeds the 
MAPR for a surviving spouse without dependents who is housebound 
($9,696) and the MAPR for a surviving spouse without dependents 
who is in need of aid and attendance ($12,681).  As before, the 
Board removed the interest and dividend sources of income 
reported by the appellant (which represent an additional $1,731); 
however, her countable income still exceeds the maximum MAPR 
allowable for a surviving spouse without dependents ($26,797 
minus $9,930 equals $16,867).  

The appellant has not provided any additional information for 
income and expenses effective April 2010.  Absent any new 
information, the Board will assume her income and expenses 
remained stable from the previous year.  Thus, she would not be 
entitled to benefits as of April 2010 either.

The Board is sympathetic to the appellant, but finds that there 
is no interpretation of the facts of this case which will support 
a legal basis for favorable action with regard to her claim.  The 
Board has given the most favorable reading possible to her 
reported expenses and notes that it even tried excluding 
nonrecurring and/or non-wage income (interest and dividends) from 
its calculations, as well as a $5,000 annuity which was 
reportedly cashed in at some point during this appeal.  
Unfortunately, the appellant's income is too great even when her 
considerable medical expenses are subtracted from any income 
calculations.  The application of the principle of reasonable 
doubt is not appropriate in this case, and the appellant's claim 
of entitlement to nonservice-connected death pension benefits 
must be denied due to her excessive income.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 







	(CONTINUED ON NEXT PAGE)


ORDER

The appellant is not entitled to nonservice-connected improved 
death pension benefits because of excessive income and the appeal 
is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


